TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00213-CR




                                  Christopher Mills, Appellant


                                                  v.


                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
           NO. 2030200, HONORABLE JON N. WISSER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The district clerk has provided the Court with a copy of a written waiver of appeal

in this cause signed by appellant, his attorney, and the trial judge. This document was signed on the

day sentence was imposed in open court and reflects a knowing and voluntary waiver of the right to

appeal. See Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548
S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974). The

Clerk has also been advised by appellant’s counsel that the district court granted a new trial in this

cause.
              For the reasons stated, the appeal is dismissed.




                                            __________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed

Filed: October 9, 2003

Do Not Publish




                                                2